Citation Nr: 0314541	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE
 
Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL
Appellant 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the VA Regional Office (RO) in 
Detroit, Michigan.  The RO determined that the appellant's 
service in the Army Transportation Corp was non-qualifying, 
and did not confer veteran status on the appellant for the 
purpose of receiving disability benefits. 


FINDING OF FACT

The appellant was on Oceangoing Service beginning on August 
18, 1945 and was honorably discharged April 30, 1946.


CONCLUSION OF LAW

The requirement for basic eligibility for VA disability 
benefits have not been met. 38 U.S.C.A. § 101 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.14(d) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002), was signed into law in November 2000.  The VCAA, among 
other things, eliminated the well-grounded-claim requirement 
and amended VA's duty to notify claimants and their 
representatives of any information or evidence necessary to 
substantiate their claims.  See generally VCAA §§ 3, 4, 7.  


However, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

Although the appellant has furnished substantial evidence 
supporting the contention that his disability occurred during 
service, the appellant's claim must be denied.  No amount of 
evidence concerning the service connection can change the 
appellant's status as a non-veteran for the purposes of VA 
disability benefits.  VA benefits and eligibility are 
determined by statutory and regulatory provisions, and proper 
status is condition precedent to the receipt of any benefits.  
Veteran status is conferred upon those that have served in 
the active military, naval, or air services, and have 
received a discharge other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002). 

Congress has also extended VA benefits to individuals and 
groups other than veterans.  Some of these persons have been 
classified as active military for the purpose of receiving VA 
benefits, although they were civilians at the time of their 
service.  38 C.F.R. § 3.7 (2002).  In this way, certain 
members of the Merchant Marine and the Army Transportation 
Corp have been given qualifying status for VA disability 
benefits.  38 C.F.R. § 3.7(x)(15).  However, those members 
must have served in Oceangoing Service during the Period of 
Armed Conflict, from December 7, 1941 to August 15, 1945, in 
order to qualify for VA disability benefits.
38 C.F.R. § 3.7(x)(15). 

The appellant claims that his hearing loss was the direct 
result of acoustic trauma he received, while aboard the ship 
USNTV SPINDLE EYE.  The service department's Certificate of 
Release or Discharge from Active Duty lists the appellant's 
period of service from August 18, 1945 through April 30, 
1946.  It was during that period of time the appellant was 
aboard the USNTV SPINDLE EYE, and outside of the statutory 
time frame.  Consequently, because "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces" this issue of law is 
dispositive of the facts.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see Cahill v. Brown, 7 Vet. App. 232, 237 
(1994) (citing Duro interpretation of 38 C.F.R. § 3.203). 

The Board is cognizant of, and sympathetic to the appellant's 
arguments regarding proposed legislation that would qualify 
all WWII era members of the Merchant Marine and Army 
Transportation Corp for veteran's disability benefits, but 
that is not the law.  In the absence of a change in the law 
by Congress, the VA and the Board have no authority to award 
benefits to persons without qualifying service.  If Congress 
should change the qualifying status of members of the 
Merchant Marine and Army Transportation Corp that served from 
August 16, 1945 through December 31, 1946 the appellant would 
be free to petition for disability benefits once again.  

Perhaps the source of some confusion is the term qualified 
service referred to in title 46 chapter 112.  Although, the 
appellant cannot receive VA disability benefits under the law 
he may still be eligible to receive the VA burial and 
memorial benefits.  46 U.S.C.A. § 11201 (West 2000).  Title 
46 chapter 112 provides that Merchant Marine, Army Transport 
Service, and Naval Transport Service members that meet all 
other statutory requirements, and have served between August 
16, 1945 and December 31, 1946 shall be accorded benefits 
under title 38 chapters 23 and 24 (burial and memorial 
benefits).  46 U.S.C.A. § 11202.  Those members that have met 
the statutory requirements have engaged in qualified service, 
and are considered to be active duty only for the purpose of 
receiving burial and memorial benefits. 46 U.S.C.A. 
§ 11201(a)(1).  Notwithstanding, the appellant's possible 
qualified service status on this basis, he is still 
ineligible to receive VA disability benefits.  The Board 
notes that this point was included in the June 2002 Statement 
of the Case provided to the appellant. 

In cases such as this, where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the appellant does not have 
qualifying military service for disability benefits, the 
Board finds that he does not have basic eligibility and 
therefore, his appeal must be denied.  


ORDER

Entitlement to basic eligibility for VA disability benefits 
is denied.



		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

